Leon Oscar Ramirez, Jr.,
                                                                   Individually, and Jesus M.
                                                                  Dominguez, as Guardian for
                                                                  Minerva Clementina Ramirez,
                                                                               /s

                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 13, 2015

                                     No. 04-15-00487-CV

     CONOCOPHILLIPS COMPANY, and Rodolfo C. Ramirez, Individually and as the
   Independent Administrator of the Estate of Ileana Ramirez, and El Milagro Minerals, Ltd.,
                                          Appellants

                                               v.

 Leon Oscar RAMIREZ, Jr., Individually, and Jesus M. Dominguez, as Guardian for Minerva
               Clementina Ramirez, an incapacitated person, Individually,
                                       Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,637
                        The Honorable Jose A. Lopez, Judge Presiding


                                        ORDER


        ConocoPhillips Company, defendant in the trial court, filed a notice of appeal on June 8,
2015. Leon Oscar Ramirez, Jr., Individually, and Jesus M. Dominguez, as Guardian for Minerva
Clementina Ramirez, an incapacitated person, Individually, filed a notice of a cross-appeal on
June 11, 2015. Other defendants in the trial court, Rodolfo C. Ramirez, Individually and as the
Independent Administrator of the Estate of Ileana Ramirez, and El Milagro Minerals, Ltd., also
filed a notice of appeal on July 29, 2015.

        ConocoPhillips filed a Notice of Bankruptcy stating that on October 26, 2015, while this
appeal was pending, Leon Oscar Ramirez, Jr., Appellee and Cross-Appellant in this appeal, filed
a petition in bankruptcy, in Case Number 15-50164, in the United States Bankruptcy Court for
the Southern District of Texas, Laredo, styled In re Leon Oscar Ramirez, Jr.

        We order the appeal abated and removed from the court’s active docket. See TEX. R.
APP. P. 8.2. The appeal will be reinstated only upon proper motion and proof. See TEX. R. APP. P.
8.3; 4th TEX. APP. (SAN ANTONIO) LOC. R. 4. All motions and other documents pending or filed
are abated subject to being reurged in the event the case is reinstated.
        We further order the clerk of this court to send copies of this order to the clerk of the trial
court, the court reporter, and the attorneys of record.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court